Per Curiam.
The defendant’s exception to the refusal of the court below to sustain his motion for judgment as of nonsuit is without merit.
The fact that nontax-paid whiskey was found in the home of the defendant was sufficient to take the case to the jury. S. v. Harrison, 239 N.C. 659, 80 S.E. 2d 481.
It appears that the search warrant was read to the defendant as soon as the officer could do so in light of the defendant’s conduct. The defendant’s contentions otherwise are not supported by the record.
In the trial below we find
No error.